DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Status of the Claims
Applicant’s arguments, filed 05/31/2022, have been fully considered
Applicant’s amendment amended claim 1.
Claims 2 and 5 are as previously presently. 
Claims 3-4 and 6-9 are cancelled.
Claims 1-2 and 5 as filed 05/31/2022 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2022, 04/28/2022, 05/31/2022, and 05/31/2022 have been considered by the examiner.

Claim Objections
Claim is 1 objected to because of the following informalities:
In Claim 1, please change “the first side walls” and “the second side walls” to read “the first pair of side walls” and “the second pair of side walls”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the inner/outer wall portion being integrally formed from a first/second sheet having a first/second major surface, a first/second pair of side walls on edges of the major surface that are bent towards the internal space.” It is unclear from the claim as currently constructed whether the “first/second pair of side walls” are formed integrally to the inner/outer wall portion or not. The commas separating the “first/second sheet” from the “first/second pair of side walls” appear to introduce a list of structures which are formed integrally to the inner wall portion, but only two limitations are presented. It is therefore unclear if 1) the applicant is intending to recite a list of at least three limitations separated by commas which are formed integrally to the major surfaces and an additional element has been unintentionally omitted; 2) if the comma is merely a grammatical error which should be replaced by “and,” such that the limitation reads “the inner/outer wall portion being integrally formed from a first/second sheet having a first/second major surface and a first/second pair of side walls on edges of the major surface that are bent towards the internal space;” or 3) if the side walls are merely present on edges of the major surface and are not formed integrally.   
For the purpose of examination, the claim will be interpreted as either the second or third option. 
It appears to the examiner, based on the arguments and previously presented claims, that the applicant is intending to claim the second option presented above. To promote compact prosecution, the examiner will include a rejection to address that specific interpretation. 

Claim 1 recites the limitation "the major surface." There is insufficient antecedent basis for this limitation in the claim. It is unclear if the major surface in “a first pair of side walls on edges of the major surface” and “a second pair of side walls on edges of the major surface” are the same as the “first major surface” and “the second major surface” or not. 
For the purpose of examination, the major surface will be interpreted as the same as the first or second major surfaces or not. 

Claims 2 and 5 recites the limitation "the pair of side wall portion." There is insufficient antecedent basis for this limitation in the claim. It is unclear if the pair of side wall portions is the same as one of the “first pair of side walls,” “second pair of side wall,” or if it intends to claim the combination of the first pair of side walls and the second pair of side walls. 
For the purpose of examination, the pair of side wall portions will be interpreted as at least one of the first pair or the second pair. 
Response to Arguments
Applicant’s arguments, see page 5, filed 05/31/2022, with respect to the claim rejections under 35 USC § 112(b) have been fully considered and are persuasive. The claims have been amended to address the prior rejections. The previous rejections under 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itonaga (US 20010016692 A1).
Regarding Claim 1, Itonaga discloses an inflatable structure used in a cuff for blood pressure measurement configured to be wrapped around a living body, inflate when a fluid is supplied to an internal space, and compress the living body ([0002], sphygmomanometer cuff wrapped around the region of measurement such as the upper arm or wrist used to increase the pressure at that region to measure blood pressure), the inflatable structure comprising:
an inner wall portion ([0033], inner wall 32); 
an outer wall portion ([0033], outer wall 31) facing the inner wall portion (facing inner wall 32 in Fig. 3); 
the inner wall portion being integrally formed from a first sheet having a first major surface (inner wall portion 32 is formed integrally from a single sheet as shown in Fig. 3 and which has a first major surface adjacent to joint 35 through the interior space), 
a first pair of side wall portions ([0033], side walls 37 and 39) on edges of the first major surface (See Fig. 3, the side walls 37 and 39 are on a left and right edge of surface 32 denoted by 32a and 32b) that are bent towards the internal space (See Fig. 3, side walls are bent inwards), with ends of the first side walls being further bent towards the internal space to provide joint margins (See Fig. 3, the ends of the side walls 37 and 39 are bent further into the internal space than and provide a joint that fastens the ends to the of the first pair of side walls to the second pair of side walls. The side walls are bent at an angle into the interior space while the ends which form the joint margin are bent further into the interior space such that they are parallel to the joint 35);
the outer wall portion being integrally formed from a second sheet having a second major surface (outer wall portion 31 is formed integrally from a single sheet as shown in Fig. 3 and which has a first major surface adjacent to joint 35 through the interior space), a second pair of side walls (See Fig. 3, side walls 36 and 38) on edges of the major surface (See Fig. 3, the side walls 36 and 38 are on a left and right edge of surface 31 denoted by 31a and 31b) that are bent towards the internal space (See Fig. 3, side walls are bent inwards), with ends of the second side walls being further bent towards the internal space to provide joint margins (See Fig. 3, the ends of the side walls 37 and 39 are bent further into the internal space than and provide a joint that fastens the ends to the of the first pair of side walls to the second pair of side walls The side walls are bent at an angle into the interior space while the ends which form the joint margin are bent further into the interior space such that they are parallel to the joint 35); and
the joint margins of the first and second sheets being joined together ([0033], Pieces 36 and 37 are fixed integrally, and fastened to the end of joint 35… Pieces 38 and 39 are fixed integrally, and fastened to the end of joint 35).
However, Itonaga does not explicitly disclose the inner wall is configured to be provided on a living body side. Itonaga teaches in a separate embodiment shown in Fig. 1 that an inner wall is located on an inner side ([0024], an inner wall 12 located at the inner side). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention that the inner wall of the embodiment shown in Fig 3 of Itonaga is likewise configured to be placed on the living body, or “inner side” of the device, as it is functionally equivalent to the inner wall in Fig. 1.
To promote compact prosecution as described above, Itonaga does not explicitly disclose the inner wall portion being integrally formed from a first sheet and a first pair of side walls, and the outer wall portion being integrally formed from a second sheet and a second pair of side walls.
Itonaga teaches in [0037] that the inner wall, the side walls, and the joint formed can be formed integrally ([0037], the inner wall, the side walls, and the joint formed integrally). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the pair of side wall portions and the first and second sheets formed integrally using a production method such as injection molding as taught by Itonaga to create the device using less steps. One of ordinary skill in the art would recognize that applying the known production method of injection molding as taught by Itonaga to yield integrally formed parts would yield only the predictable result of creating an integral unit that requires less post manufacturing processing. One of ordinary skill in the art would further recognize that selected which components are formed integrally would be a mere design choice which would be obvious make to optimize performance of the device, such as by controlling the structural integrity.  

Regarding Claim 5, Itonaga further discloses wherein the pair of side wall portions are each bent toward the internal space at a plurality of positions (each side wall is bent in towards the internal space at two locations as seen in Fig. 3. Therefore, each pair is bent at a plurality (2) of locations).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga (US 20010016692 A1) as applied to claim 1 above, and in further view of Uesaka (US 20150105676 A1).
Regarding Claim 2, claim 2 is a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP section 2113). The process of molding the inner wall portion, the outer wall portion, and the pair of side wall portions implies no additional structural elements to the claimed bag-shaped structure of claim 1.
Modified Itonaga as described above in Claim 1 required that the outer wall, the inner wall, the side walls, and the joint be formed integrally by injection molding (Itonaga [0037]). 
However, Itonaga does not explicitly suggest that the material is a thermoplastic elastomer. Uesaka teaches a blood pressure meter cuff (abstract) wherein the components of a bladder are formed by a thermoplastic elastomer ([0056], the material of the inner sheet 111 and the outer sheet 112 may be anything, as long as it is high in elasticity and air does not leak from the circumferential edge portion after being welded. Specifically, EVA (ethylene-vinyl acetate copolymer), PVC (flexible polyvinyl chloride), PU (polyurethane), TPE-O (olefin-based thermoplastic elastomer), natural rubber, and the like are examples of materials for the inner sheet 111 and the outer sheet 112). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material used in the bladder disclosed by Itonaga to be a thermoplastic
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
The applicant argues that the outer wall and the inner wall are formed separately from the side walls as disclosed in Itonaga, and thus are different from the configuration of the present invention. The examiner has not argued that the side walls are integral to the major surfaces, but that making them integral would be an obvious modification in light of Itonaga, who suggests that portions can be make integral during manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791          

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791